 

Exhibit 10.35

SEVENTH Amendment to Loan and security agreement

This Seventh Amendment to Loan and Security Agreement (this “Amendment”) is
entered into this 4th day of March, 2019, by and between (i) SILICON VALLEY
BANK, a California corporation with a loan production office located at 275
Grove Street, Suite 2-200, Newton, Massachusetts 02466 (“Bank”), and (ii)
ROSETTA STONE LTD., a Virginia corporation, and LEXIA LEARNING SYSTEMS LLC, a
Delaware limited liability company (individually and collectively, jointly and
severally, the “Borrower”).

Recitals

A.Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of October 28, 2014, as amended by a certain First Amendment to Loan
and Security Agreement dated March 31, 2015, as further amended by a certain
Second Amendment to Loan and Security Agreement dated May 1, 2015, as further
amended by a certain Third Amendment to Loan and Security Agreement dated June
26, 2015, as further amended by a certain Fourth Amendment to Loan and Security
Agreement dated December 29, 2015, as further amended by a certain Joinder and
Fifth Amendment to Loan and Security Agreement dated March 14, 2016, and as
further amended by a certain Sixth Amendment to Loan and Security Agreement
dated March 10, 2017 (as the same may from time to time be further amended,
modified, supplemented or restated, the “Loan Agreement”).  

B.Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.  

C.Borrower has requested that Bank amend the Loan Agreement to make certain
revisions to the Loan Agreement as more fully set forth herein.

D.Bank has agreed to so amend certain provisions of the Loan Agreement, but only
to the extent, in accordance with the terms, subject to the conditions and in
reliance upon the representations and warranties set forth below.

Agreement

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1.Definitions.  Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

 

--------------------------------------------------------------------------------

2.Amendments to Loan Agreement.

2.1Section 2.1.2(f) (Letters of Credit).  Section 2.1.2(f) is hereby inserted
immediately following Section 2.1.2(e):

“(f)The Borrower and Bank hereby acknowledge and agree that from and after the
Seventh Amendment Effective Date that certain Letter of Credit No. SVBSF012042,
expiry date February 28, 2019, in the amount of $351,911.25, in the name of
ROSETTA STONE LTD. and for the benefit of CEB Inc. shall be deemed issued under
the Revolving Line.”

2.2Section 2.3 (Overadvances).  Section 2.3 is amended in its entirety and
replaced with the following:

“2.3Overadvances.  If, at any time, the outstanding principal amount of the
Advances exceeds the Revolving Line, Borrower shall immediately pay to Bank in
cash the amount of such excess (such excess, the “Overadvance”).  Without
limiting Borrower’s obligation to repay Bank any Overadvance, Borrower agrees to
pay Bank interest on the outstanding amount of any Overadvance, on demand, at
the Default Rate.”

2.3Section 2.4(a) (Payment of Interest on the Advances; Advances).  Subsection
(a) of Section 2.4 is amended in its entirety and replaced with the following:

“(a)Advances.  Subject to Section 2.4(b), the principal amount outstanding under
the Revolving Line shall accrue interest at a floating per annum rate equal to
the Prime Rate.  Interest shall be payable quarterly in accordance with Section
2.4(d) below.”

2.4Section 2.5(b) (Fees; Termination Fee).  Subsection (b) of Section 2.5 is
deleted in its entirety and replaced with the following:

“(b)Termination Fee.  Upon termination of this Agreement by Borrower for any
reason (or upon the acceleration of the Obligations in accordance with Section
9.1 hereof) prior to the first anniversary of the Seventh Amendment Effective
Date, in addition to the payment of any other amounts then-owing, a termination
fee in an amount equal to one percent (1.00%) of the Revolving Line; provided
that no termination fee shall be charged if the credit facility hereunder is
replaced with a new facility from Bank;”

2.5Section 2.5(c) (Fees; Unused Revolving Line Facility Fee).  Subsection (c) of
Section 2.5 is amended in its entirety and replaced with the following:

“(c)Unused Revolving Line Facility Fee.  Payable quarterly in arrears on the
first day of each calendar quarter occurring after the Effective Date and on the
Revolving Line Maturity Date, a fee (the “Unused Revolving Line Facility Fee”)
in an amount equal to forty-five hundredths of one percent (0.45%) per annum of
the average unused portion of the Revolving Line, as determined by Bank

--------------------------------------------------------------------------------

(which determination shall, absent manifest error in calculation, be presumed
correct).   The unused portion of the Revolving Line, for purposes of this
calculation, shall be calculated on a calendar year basis and shall equal the
difference between (i) the Revolving Line, and (ii) the average for the period
of the daily closing balance of the Revolving Line Advances outstanding plus the
sum of the aggregate amount of outstanding Letters of Credit (including drawn
but unreimbursed Letters of Credit and any Letter of Credit Reserve);”

2.6Section 5.12 (Accounts Receivable).  Section 5.12 is deleted in its entirety
and replaced with the following:

“5.12     Reserved.”

2.7Section 6.2(h) (Financial Statements, Reports, Certificates).  Subsection (h)
of Section 6.2 is deleted in its entirety and replaced with the following:

“6.2(h)     Reserved.”

2.8Section 6.2(i) (Financial Statements, Reports, Certificates).  Subsection (i)
of Section 6.2 is deleted in its entirety and replaced with the following:

“6.2(i)     Reserved.”

2.9Section 6.4 (Collection of Accounts).  Section 6.4 is deleted in its entirety
and replaced with the following:

“6.4     Reserved.”

2.10Section 6.15 (Remittance of Proceeds).  Section 6.15 is deleted in its
entirety and replaced with the following:

“6.15Remittance of Proceeds.  Except (i) if no Advances are outstanding under
the Revolving Line, or (ii) in respect of a Permitted Transfer, deliver, in
kind, all proceeds arising from the disposition of any Collateral to Bank in the
original form in which received by Borrower not later than the following
Business Day after receipt by Borrower, to be applied to the Obligations (a)
prior to an Event of Default, pursuant to the terms of Section 2.6(b) hereof,
and (b) after the occurrence and during the continuance of an Event of Default,
pursuant to the terms of Section 9.4 hereof; provided that, if no Event of
Default has occurred and is continuing, Borrower shall not be obligated to remit
to Bank the proceeds of the sale of worn out or obsolete Equipment disposed of
by Borrower in good faith in an arm’s length transaction for an aggregate
purchase price of One Hundred Thousand Dollars ($100,000) or less (for all such
transactions in any fiscal year).  Borrower agrees that it will not commingle
proceeds of Collateral with any of Borrower’s other funds or property, but will
hold such proceeds separate and apart from such other funds and property and in
an express trust for Bank.  Nothing in this Section limits the restrictions on
disposition of Collateral set forth elsewhere in this Agreement.”

--------------------------------------------------------------------------------

2.11The contact information for the Bank’s counsel set forth in Section 10 is
hereby amended in its entirety and replaced with the following:

“Morrison & Foerster LLP

200 Clarendon Street, 20th Floor

Boston, Massachusetts 02116

Attention: Charles W. Stavros, Esq.

Facsimile No.: (617) 830-0460

E-Mail: cstavros@mofo.com”

2.12Section 13 (Definitions).  The following terms and their respective
definitions set forth in Section 13.1 are deleted in their entirety and replaced
with the following:

“Adjusted EBITDA” means (a) GAAP Net Income plus (b) Interest Expense (less
interest income), (c) income tax benefit and expense, (c) depreciation, (d)
amortization and (e) stock-based compensation expense, (f)
other non-operating expense (less other income) (as such amount is shown on the
“Other income and (expense)” line item below the operating income line in the
Ultimate Parent's relevant income statement, determined in accordance with
GAAP), (g) goodwill impairment, (h) the change in Deferred Revenue (excluding
acquired Deferred Revenue), less (i) the change in deferred commissions, (j)
restructuring and related wind down costs, consulting and other related costs
associated with development and implementation of Borrower’s revised business
strategy, severance costs and transaction and other costs associated with
mergers and acquisitions, and (k) all adjustments related to recording the
non-cash tax valuation allowance for deferred tax assets (with items (j) and (k)
not to exceed an aggregate amount of $6,000,000 in the trailing twelve (12)
month period following the Seventh Amendment Effective Date).

“Availability Amount” is (a) the Revolving Line (which for the avoidance of
doubt, is reduced by the face amount of all outstanding Letters of Credit
(including drawn but unreimbursed Letters of Credit and any Letter of Credit
Reserve)) minus (b) the outstanding principal balance of any Advances.

“Revolving Line” is an aggregate principal amount equal to $15,000,000, as such
amount may be reduced pursuant to Section 2.8.

“Revolving Line Maturity Date” is April 1, 2021.

2.13Section 13 (Definitions).  The following new defined terms are hereby
inserted alphabetically in Section 13.1:

“Liquidity Coverage Ratio” is, at any time, (x) the sum of (a) the aggregate
amount of unrestricted cash held at such time by Borrower in Deposit Accounts or
Securities Accounts maintained with Bank or its Affiliates plus (b) accounts
receivable owing to Ultimate Parent and its Subsidiaries divided by (y) the
outstanding Obligations.

--------------------------------------------------------------------------------

“Seventh Amendment Effective Date” is March 4, 2019.

2.14Section 13 (Definitions).  The following defined terms set forth in
Section 13.1 are deleted in their entirety:

“Borrowing Base” is (a) eighty percent (80%) of Eligible Accounts, as determined
by Bank from Borrower’s most recent Borrowing Base Report (and as may
subsequently be updated by Bank in Bank’s sole discretion based upon information
received by Bank including, without limitation, Accounts that are paid and/or
billed following the date of the Borrowing Base Report) (provided, however,
Eligible Accounts with respect to clauses (b), (c), (d) and (q) shall not
include Accounts in excess of ninety (90) days of invoice date to the extent the
aggregate amount of such Accounts exceeds ten percent (10%) of Eligible
Accounts), plus (b) during a Non-Formula Period, the Non-Formula Amount;
provided, however, that Bank has the right to decrease the foregoing percentage
in its good faith business judgment upon prior consultation with Borrower to
mitigate the impact of events, conditions, contingencies, or risks which may
adversely affect the Collateral or its value; provided, further that in the
event Bank exercises such right to decrease the foregoing percentage, such
circumstance shall not in and of itself constitute a Material Adverse Change or
create an inference that a Material Adverse Change has occurred.

“Borrowing Base Report” is that certain report of the value of certain
Collateral in the form attached hereto as Exhibit B.

“Cash Collateral Account” is defined in Section 6.4(c).

“Eligible Accounts” means Accounts which arise in the ordinary course of
Borrower’s business that meet all Borrower’s representations and warranties in
Section 5.12, that have been, at the option of Bank, confirmed in accordance
with Section 6.4(e) of this Agreement, and are due and owing from Account
Debtors deemed creditworthy by Bank in its good faith business judgment.  Bank
reserves the right, upon prior consultation with Borrower, at any time after the
Effective Date to adjust any of the criteria set forth below and to establish
new criteria in its good faith business judgment.  Unless Bank otherwise agrees
in writing, Eligible Accounts shall not include:

a)Accounts for which the Account Debtor is Borrower’s Affiliate, officer,
employee, or agent;

b)Accounts that the Account Debtor has not paid within one hundred twenty (120)
days of invoice date regardless of invoice payment period terms;

c)Accounts with credit balances over one hundred twenty (120) days from invoice
date;

--------------------------------------------------------------------------------

d)Accounts owing from an Account Debtor if fifty percent (50%) or more of the
Accounts owing from such Account Debtor have not been paid within one hundred
twenty (120) days of invoice date;

e)Accounts owing from an Account Debtor which does not have its principal place
of business in the United States or such other jurisdictions approved by Bank in
writing in its sole and absolute discretion on a case-by-case basis;

f)Accounts billed from and/or payable to Borrower outside of the United States
unless Bank has a first priority, perfected security interest or other
enforceable Lien in such Accounts under all applicable laws, including foreign
laws (sometimes called foreign invoiced accounts);

g)Accounts owing from an Account Debtor to the extent that Borrower is indebted
or obligated in any manner to the Account Debtor (as creditor, lessor, supplier
or otherwise - sometimes called “contra” accounts, accounts payable, customer
deposits or credit accounts);

h)Accounts owing from an Account Debtor which is a United States government
entity or any department, agency, or instrumentality thereof unless Borrower has
assigned its payment rights to Bank and the assignment has been acknowledged
under the Federal Assignment of Claims Act of 1940, as amended;

i)Accounts for demonstration or promotional equipment, or in which goods are
consigned, or sold on a “sale guaranteed”, “sale or return”, “sale on approval”,
or other terms if Account Debtor’s payment may be conditional;

j)Accounts owing from an Account Debtor where goods or services have not yet
been rendered to the Account Debtor (sometimes called memo billings or
pre-billings), other than any such Accounts with respect to which Borrower has
recorded Deferred Revenue;

k)Accounts subject to contractual arrangements between Borrower and an Account
Debtor where payments shall be scheduled or due according to completion or
fulfillment requirements where the Account Debtor has a right of offset for
damages suffered as a result of Borrower’s failure to perform in accordance with
the contract (sometimes called contracts accounts receivable, progress billings,
milestone billings, or fulfillment contracts);

l)Accounts owing from an Account Debtor the amount of which may be subject to
withholding based on the Account Debtor’s satisfaction of Borrower’s complete
performance (but only to the extent of the amount withheld; sometimes called
retainage billings);

m)Accounts subject to trust provisions, subrogation rights of a bonding company,
or a statutory trust;

--------------------------------------------------------------------------------

n)Accounts owing from an Account Debtor that has been invoiced for goods that
have not been shipped to the Account Debtor unless Bank, Borrower, and the
Account Debtor have entered into an agreement acceptable to Bank wherein the
Account Debtor acknowledges that (i) it has title to and has ownership of the
goods wherever located, (ii) a bona fide sale of the goods has occurred, and
(iii) it owes payment for such goods in accordance with invoices from Borrower
(sometimes called “bill and hold” accounts);

o)Accounts for which the Account Debtor has not been invoiced;

p)Accounts that represent non-trade receivables or that are derived by means
other than in the ordinary course of Borrower’s business;

q)Accounts for which Borrower has permitted Account Debtor’s payment to extend
beyond one hundred twenty (120) days;

r)Accounts arising from chargebacks, debit memos or other payment deductions
taken by an Account Debtor;

s)Accounts arising from product returns and/or exchanges (sometimes called
“warranty” or “RMA” accounts);

t)Accounts in which the Account Debtor disputes liability or makes any claim
(but only up to the disputed or claimed amount), or if the Account Debtor is
subject to an Insolvency Proceeding, or becomes insolvent, or goes out of
business;

u)Accounts owing from an Account Debtor, whose total obligations to Borrower
exceed twenty-five percent (25%) of all Accounts, except for Amazon.com, Inc.,
for which such percentage is forty percent (40%), for the amounts that exceed
that percentage, unless Bank approves in writing; and

v)Accounts for which Bank in its good faith business judgment determines
collection to be doubtful, including, without limitation, accounts represented
by “refreshed” or “recycled” invoices.

“Liquidity” is, at any time, the sum of (a) the aggregate amount of unrestricted
cash held at such time by Borrower in Deposit Accounts or Securities Accounts
maintained with Bank or its Affiliates plus (b) the Availability Amount
(excluding the Non-Formula Amount from the Borrowing Base).

“Non-Formula Amount” is Five Million Dollars ($5,000,000)

“Non-Formula Period” is, on and after the Fifth Amendment Effective Date,
provided no Event of Default has occurred and is continuing, the period (a)
commencing on the first day of the month following the day that Borrower
provides to Bank a written report that Borrower has, for each consecutive day in
the immediately preceding calendar month, Liquidity in an amount at all times
greater

--------------------------------------------------------------------------------

than Twenty Five Million Dollars ($25,000,000) (the “Non-Formula Balance”); and
(b) terminating on the earlier to occur of (i) the occurrence of an Event of
Default, and (ii) the first day thereafter in which Borrower fails to maintain
the Non-Formula Balance, subject, however, to Bank’s reasonable determination
made within a reasonable time after its receipt of the relevant report that
Borrower has maintained the requisite Liquidity in the relevant time periods.

“Streamline Period” is, on and after the Sixth Amendment Effective Date,
provided no Event of Default has occurred and is continuing, the period (a)
commencing on the first day of the month following the day that Borrower
provides to Bank a written report that Borrower has maintained, for each
consecutive day in the immediately preceding calendar month, Liquidity in an
amount at all times greater than (A) from April 1st through and including August
31st of each year, Fourteen Million Dollars ($14,000,000) and (B) from September
1st through and including March 31st of each year, Seventeen Million Five
Hundred Thousand Dollars ($17,500,000) (either such amount, the “Streamline
Balance”); and (b) terminating on the earlier to occur of (i) the occurrence of
an Event of Default, and (ii) the first day thereafter in which Borrower fails
to maintain the Streamline Balance.  Upon the termination of a Streamline
Period, Borrower must maintain the Streamline Balance each consecutive day for
one (1) calendar month prior to entering into a subsequent Streamline
Period.  Borrower shall give Bank prior written notice of Borrower’s election to
enter into any such Streamline Period, and each such Streamline Period shall
commence on the first day of the monthly period following the date the Bank
determines, in its reasonable discretion, that the Streamline Balance has been
achieved, subject, however, in each such case to Bank’s reasonable determination
made within a reasonable time after receipt of the relevant report that Borrower
has maintained the requisite Liquidity in the relevant time periods.

2.15Exhibit B (Borrowing Base Report).  The Borrowing Report (as defined in the
Loan Agreement until the date of this Amendment) appearing as Exhibit B to the
Loan Agreement is deleted in its entirety and intentionally omitted.

2.16Exhibit D (Compliance Certificate).  The Compliance Certificate appearing as
Exhibit D to the Loan Agreement is deleted in its entirety and replaced with the
Compliance Certificate in the form of Exhibit D attached hereto.

2.17Exhibit E (Financial Covenants).  The financial covenants set forth in
Exhibit E to the Loan Agreement are deleted in their entirety and replaced with
the financial covenants set forth on Exhibit E attached hereto.

3.Conditions Precedent to Effectiveness.  This Amendment shall not be effective
until each of the following conditions precedent have been fulfilled to the
satisfaction of Bank:

3.1This Amendment shall have been duly executed and delivered by the respective
parties hereto.  Bank shall have received a fully executed copy hereof.

--------------------------------------------------------------------------------

3.2All necessary consents and approvals to this Amendment shall have been
obtained by Borrower.

3.3After giving effect to this Amendment, no Default or Event of Default shall
have occurred and be continuing.

3.4Bank shall have received the fees, costs and expenses required to be paid
pursuant to Section 5 of this Amendment (including the reasonable and documented
fees and disbursements of legal counsel required to be paid thereunder).  

4.Representations and Warranties.  Borrower hereby represents and warrants to
Bank as follows:

4.1This Amendment is, and each other Loan Document to which it is or will be a
party, when executed and delivered by Borrower, will be the legally valid and
binding obligation of Borrower, enforceable against Borrower in accordance with
its respective terms, except as enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally and equitable principals (whether enforcement is
sought by proceedings in equity or at law).

4.2Its representations and warranties set forth in this Amendment, the Loan
Agreement, as amended by this Amendment and after giving effect hereto, and the
other Loan Documents to which it is a party are (i) to the extent qualified by
materiality, true and correct in all respects and (ii) to the extent not
qualified by materiality, true and correct in all material respects, in each
case, on and as of the date hereof, as though made on such date (except to the
extent that such representations and warranties relate solely to an earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects as of such earlier date).

4.3The execution and delivery by Borrower of this Amendment, the performance by
Borrower of its obligations hereunder and the performance of Borrower under the
Loan Agreement, as amended by this Amendment, (i) have been duly authorized by
all necessary organizational action on the part of Borrower and (ii) will not
(A) violate any provisions of the certificate of incorporation or formation or
organization or by-laws or limited liability company agreement or limited
partnership agreement of Borrower or (B) constitute a violation by Borrower of
any applicable material Requirement of Law.

Borrower acknowledges that Bank has acted in good faith and have conducted in a
commercially reasonable manner their relationships with Borrower in connection
with this Amendment and in connection with the other Loan Documents.  Borrower
understands and acknowledges that Bank is entering into this Amendment in
reliance upon, and in partial consideration for, the above representations,
warranties, and acknowledgements, and agrees that such reliance is reasonable
and appropriate.  

5.Amendment Fee; Payment of Costs and Expenses. Borrower shall pay to Bank a
fully-earned, non-refundable amendment fee equal to Twenty Two Thousand Five
Hundred Dollars ($22,500), which fee shall be paid on the Seventh Amendment
Effective Date.  In addition, Borrower shall pay to Bank all reasonable costs
and out-of-pocket expenses of every kind in

--------------------------------------------------------------------------------

connection with the preparation, negotiation, execution and delivery of this
Amendment and any documents and instruments relating hereto or thereto (which
costs include, without limitation, the reasonable and documented fees and
expenses of any attorneys retained by Bank).

6.Choice of Law.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.  Each party hereto submits
to the exclusive jurisdiction of the State and Federal courts in the Southern
District of the State of New York; provided, however, that nothing in the Loan
Agreement as amended by this Amendment shall be deemed to operate to preclude
Bank from bringing suit or taking other legal action in any other jurisdiction
to realize on the Collateral or any other security for the Obligations, or to
enforce a judgment or other court order in favor of such Agent. TO THE EXTENT
PERMITTED BY APPLICABLE LAW, EACH PARTY HERETO WAIVES ITS RIGHT TO A JURY TRIAL
OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS AMENDMENT, THE
OTHER LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT,
BREACH OF DUTY AND ALL OTHER CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS
WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH
HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AMENDMENT, AND THAT EACH
WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS.  EACH PARTY
HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS
LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  

7.Counterpart Execution.  This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same
Amendment.  Delivery of an executed counterpart of this Amendment by
telefacsimile or by e-mail transmission of an Adobe file format document (also
known as a PDF file) shall be equally as effective as delivery of an original
executed counterpart of this Amendment. Any party delivering an executed
counterpart of this Amendment by telefacsimile or by e-mail transmission of an
Adobe file format document (also known as a PDF file) also shall deliver an
original executed counterpart of this Amendment but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Amendment.

8.Effect on Loan Documents.

8.1The amendments set forth herein shall be limited precisely as written and
shall not be deemed (a) to be a forbearance, waiver, or modification of any
other term or condition of the Loan Agreement or of any Loan Documents or to
prejudice any right or remedy which Bank may now have or may have in the future
under or in connection with the Loan Documents; (b) to be a consent to any
future consent or modification, forbearance, or waiver to the Loan Agreement or
any other Loan Document, or to any waiver of any of the provisions thereof; or
(c) to limit or impair Bank’s right to demand strict performance of all terms
and covenants as of any date.  

--------------------------------------------------------------------------------

Borrower hereby ratifies and reaffirms its obligations under the Loan Agreement
and the other Loan Documents to which it is a party and agrees that none of the
amendments or modifications to the Loan Agreement set forth in this Amendment
shall impair Borrower’s obligations under the Loan Documents or Bank’s rights
under the Loan Documents.  Borrower hereby further ratifies and reaffirms the
validity and enforceability of all of the Liens heretofore granted, pursuant to
and in connection with the Loan Agreement or any other Loan Document, to Bank as
collateral security for the obligations under the Loan Documents, in accordance
with their respective terms, and acknowledges that all of such Liens, and all
collateral heretofore pledged as security for such obligations, continues to be
and remain collateral for such obligations from and after the date
hereof.  Borrower acknowledges and agrees that the Loan Agreement and each other
Loan Document is still in full force and effect and acknowledges as of the date
hereof that Borrower has no defenses to enforcement of the Loan
Documents.  Borrower waives any and all defenses to enforcement of the Loan
Agreement as amended hereby and each other Loan Documents that might otherwise
be available as a result of this Amendment of the Loan Agreement.  To the extent
any terms or provisions of this Amendment conflict with those of the Loan
Agreement or other Loan Documents, the terms and provisions of this Amendment
shall control.

8.2To the extent that any terms and conditions in any of the Loan Documents
shall contradict or be in conflict with any terms or conditions of the Loan
Agreement, after giving effect to this Amendment, such terms and conditions are
hereby deemed modified or amended accordingly to reflect the terms and
conditions of the Loan Agreement as modified or amended hereby.

8.3This Amendment is a Loan Document.  

9.Entire Agreement.  This Amendment constitutes the entire agreement between
Borrower and Bank pertaining to the subject matter contained herein and
supersedes all prior agreements, understandings, offers and negotiations, oral
or written, with respect hereto and no extrinsic evidence whatsoever may be
introduced in any judicial or arbitration proceeding, if any, involving this
Amendment.  All of the terms and provisions of this Amendment are hereby
incorporated by reference into the Loan Agreement, as applicable, as if such
terms and provisions were set forth in full therein, as applicable.  All
references in the Loan Agreement to “this Agreement”, “hereto”, “hereof”,
“hereunder” or words of like import shall mean the Loan Agreement as amended
hereby.  

10.Release.  Borrower may have certain Claims against the Released Parties, as
those terms are defined below, regarding or relating to the Loan Agreement or
the other Loan Documents.  Bank and Borrower desire to resolve each and every
one of such Claims in conjunction with the execution of this Amendment and thus
Borrower makes the releases contained in this Section 10.  In consideration of
Bank entering into this Amendment, Borrower  hereby fully and unconditionally
releases and forever discharges Bank and its directors, officers, employees,
subsidiaries, branches, affiliates, attorneys, agents, representatives,
successors and assigns and all persons, firms, corporations and organizations
acting on any of their behalf (collectively, the “Released Parties”), of and
from any and all claims, allegations, causes of action, costs or demands and
liabilities, of whatever kind or nature, from the beginning of the world to the
date on which this Amendment is executed, whether known or unknown, liquidated
or unliquidated, fixed or contingent, asserted or unasserted, foreseen or
unforeseen, matured or

--------------------------------------------------------------------------------

unmatured, suspected or unsuspected, anticipated or unanticipated, which
Borrower has, had, claims to have had or hereafter claims to have against the
Released Parties by reason of any act or omission on the part of the Released
Parties, or any of them, occurring prior to the date on which this Amendment is
executed, including all such loss or damage of any kind heretofore sustained or
that may arise as a consequence of the dealings among the parties up to and
including the date on which this Amendment is executed, including the
administration or enforcement of the Loans, the Obligations, the Loan Agreement
or any of the Loan Documents (collectively, all of the foregoing, the
“Claims”).  Borrower represents and warrants that it has no knowledge of any
claim by it against the Released Parties or of any facts or acts of omission of
the Released Parties which on the date hereof would be the basis of a claim by
Borrower against the Released Parties which is not released hereby.  Borrower
represents and warrants that the foregoing constitutes a full and complete
release of all Claims.

11.Severability.  The provisions of this Amendment are severable, and if any
clause or provision shall be held invalid or unenforceable in whole or in part
in any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction and shall not in
any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision in this Amendment in any jurisdiction.

[Remainder of page intentionally left blank; signature page follows]

 

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

BORROWER:

 

ROSETTA STONE LTD.

 

By:

 

/s/ Thomas Pierno

Name:

 

Thomas Pierno

Title:

 

Chief Financial Officer

 

LEXIA LEARNING SYSTEMS LLC

 

By:

 

/s/ Sonia Galindo

Name:

 

Sonia Galindo

Title:

 

Manager

 

BANK:

 

SILICON VALLEY BANK

 

By:

 

/s/ Will Deevy

Name:

 

Will Deevy

Title:

 

Director

 

 

--------------------------------------------------------------------------------

 

Each Guarantor hereby acknowledges and confirms that it has reviewed and
approved the terms and conditions of the Amendment.  Each Guarantor hereby
consents to the Amendment and agrees that the Guaranty of such Guarantor
relating to the Obligations of Borrower under the Loan Agreement shall continue
in full force and effect, shall be valid and enforceable and shall not be
impaired or otherwise affected by the execution of the Amendment or any other
document or instruction delivered in connection herewith.  Each Guarantor
represents and warrants that, after giving effect to the Amendment, all
representations and warranties contained in each Loan Document which such
Guarantor is a party are true, accurate and complete as if made the date hereof,
and all such Loan Documents are hereby ratified and confirmed and shall remain
in full force and effect.

 

GUARANTORS:

 

ROSETTA STONE INC.

 

By:

 

/s/ Thomas Pierno

Name:

 

Thomas Pierno

Title:

 

CFO

 

ROSETTA STONE HOLDINGS INC.

 

By:

 

/s/ Thomas Pierno

Name:

 

Thomas Pierno

Title:

 

CFO and Treasurer

 

ROSETTA STONE INTERNATIONAL INC.

 

By:

 

/s/ Thomas Pierno

Name:

 

Thomas Pierno

Title:

 

CFO and Treasurer

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT D

COMPLIANCE CERTIFICATE

 

TO:

SILICON VALLEY BANK

Date:

 

FROM:

ROSETTA STONE LTD. and LEXIA LEARNING SYSTEMS LLC

 

 

 

The undersigned authorized officer of Rosetta Stone Ltd. and Lexia Learning
Systems LLC (each and together, jointly and severally, “Borrower”) certifies
that under the terms and conditions of the Loan and Security Agreement between
Borrower and Bank (the “Agreement”): (1) Each Credit party is in complete
compliance for the period ending _______________ with all required covenants
except as noted below; (2) there are no Events of Default; (3) all
representations and warranties in the Agreement are true and correct in all
material respects on this date except as noted below; provided, however, that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date; (4) each Credit Party and each of its
Subsidiaries, has timely filed all required tax returns and reports, and each
Credit Party and each of its Subsidiaries has timely paid all foreign, federal,
state and local taxes, assessments, deposits and contributions owed by such
Credit Party or Subsidiary except as otherwise permitted pursuant to the terms
of Section 5.8 of the Agreement; and (5) no Liens have been levied or claims
made against any Credit Party or any of its Subsidiaries relating to unpaid
employee payroll or benefits of which Borrower has not previously provided
written notification to Bank.  

Attached are the required documents supporting the certification.  The
undersigned certifies that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes.  The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that Borrower
is not in compliance with any of the terms of the Agreement, and that compliance
is determined not just at the date this certificate is delivered.  Capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Agreement.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenants

Required

Complies

 

 

 

Monthly or Quarterly financial statements with

Compliance Certificate

Monthly within 30 days

when there are Advances outstanding;

quarterly within 45 days when there are

no Advances outstanding

Yes   No

Annual financial statement (CPA Audited) with

Compliance Certificate

FYE within 90 days

Yes   No

10‑Q, 10‑K and 8-K

Within 5 days after filing with SEC

Yes   No

Projections

FYE within 90 days

Yes   No

 

 

The following Intellectual Property was registered (or a registration
application submitted) after the Effective Date (if no registrations, state
“None”)

___________________________________________________________________________________________

 

 

Financial Covenants

Required

Actual

Complies

 

 

 

 

Achieve on a Quarterly Basis:

 

 

 

Minimum Liquidity Coverage Ratio

1.75 to 1.00

 

Yes   No

Minimum Adjusted EBITDA

*

$

Yes   No

--------------------------------------------------------------------------------

 

Clean Down

The Borrower will cause the aggregate outstanding principal balance of Advances
under the Revolving Line to be less than Five Million Dollars ($5,000,000) for a
period of at least thirty (30) consecutive days during each twelve month period.

 

Yes   No

*See Exhibit E

 

 

The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.

Other Matters

 

Have there been any amendments of or other changes to the capitalization table
of the Credit Parties and to the Operating Documents of any Credit Party or any
of its Subsidiaries since the date of the most recently delivered Compliance
Certificate?  If yes, provide copies of any such amendments or changes with this
Compliance Certificate to the extent not previously delivered to Bank.

Yes

No

 

The following are the exceptions with respect to the certification above:  (If
no exceptions exist, state “No exceptions to note.”)

 

 

ROSETTA STONE LTD.

 

BANK USE ONLY

LEXIA LEARNING SYSTEMS LLC

 

 

 

 

 

 

Received by:

 

By:

 

 

 

authorized signer

Name:

 

 

Date:

 

Title:

 

 

 

 

 

 

 

Verified:

 

 

 

 

 

authorized signer

 

 

 

Date:

 

 

 

 

 

 

 

 

 

Compliance Status:

Yes     No

 

 

--------------------------------------------------------------------------------

 

Schedule 1 to Compliance Certificate

Financial Covenants of Borrower

In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.

I.

Liquidity Coverage Ratio (Section 6.8(a))

Required:

1.75 to 1.00

Actual:

A.

Aggregate value of the unrestricted cash maintained in Deposit Accounts or
Securities Accounts at Bank or its Affiliates

$

B.

Accounts receivable owing to Ultimate Parent and its Subsidiaries

$

C.

Line A plus Line B

$

D.

The outstanding Obligations

$

 

 

 

E.

Line C divided by Line D

 

 

Is line E equal to or greater than 1.75 to 1.00?

 

 

  No, not in compliance

 

Yes, in compliance

 






--------------------------------------------------------------------------------

 

II.

ADJUSTED EBITDA (Section 6.8(b))

Required:

Adjusted EBITDA, measured on a trailing twelve (12) month basis as of the end of
each fiscal quarter during the periods specified below on a consolidated basis
with respect to Ultimate Parent and its Subsidiaries, of at least (loss not
worse than) the following:

Quarterly Period

Adjusted EBITDA

March 31, 2019

($5,000,000)

June 30, 2019

($5,000,000)

September 30, 2019

($5,000,000)

December 31, 2019 and each fiscal quarter thereafter

$1.00

Actual (for the cumulative period referenced):

A.

Net Income

$

B.

To the extent included in the determination of Net Income

 

 

1.           Interest Expense

$

 

2.           Income tax benefit and expense

$

 

3.           Depreciation expense

$

 

4.           Amortization expense

$

 

5.           Stock-based compensation expense

$

 

6.           other non-operating expense (less other income) (as such amount is
shown on the “Other income and (expense)”" line item below the operating income
line in the Ultimate Parent's relevant income statement, determined in
accordance with GAAP)

$

 

7.           Goodwill impairment

$

 

8.           Change in Deferred Revenue

$

 

9.           Change in deferred commissions

$

 

10.          restructuring and related wind down costs, consulting and other
related costs associated with development and implementation of Borrower’s
revised business strategy, severance costs and transaction and other costs
associated with mergers and acquisitions (not to exceed an aggregate amount,
when added to the adjustments listed in line 11, of $6,000,000 in the trailing
twelve (12) month period following the Seventh Amendment Effective Date)

$

 

11.          adjustments related to recording the non-cash tax valuation
allowance for deferred tax assets (not to exceed an aggregate amount, when added
to the costs listed in line 10, of $6,000,000 in the trailing twelve (12) month
period following the Seventh Amendment Effective Date)

$

 

12.          Total Line B: The sum of lines 1 through 8 minus lines 9 through 11

$

C.

ADJUSTED EBITDA (line A plus line B)

$

 

Is line C at least (loss not worse than) $______________?

 

 

  No, not in compliance

 

Yes, in compliance

 




--------------------------------------------------------------------------------

 

EXHIBIT E

FINANCIAL COVENANTS

 

(a)Liquidity Coverage Ratio.  Maintain, to be certified to Bank as of the last
day of each fiscal quarter, a Liquidity Coverage Ratio of at least 1.75 to 1.00.

(b)Adjusted EBITDA.  Adjusted EBITDA, measured on a trailing twelve (12) month
basis as of the end of each fiscal quarter during the periods specified below on
a consolidated basis with respect to Ultimate Parent and its Subsidiaries, of at
least (loss not worse than) the following:

Quarterly Period

Adjusted EBITDA

March 31, 2019

($5,000,000)

June 30, 2019

($5,000,000)

September 30, 2019

($5,000,000)

December 31, 2019 and each fiscal quarter thereafter

$1.00

 

(c)Clean Down. [The Borrower will cause the aggregate outstanding principal
balance of Advances under the Revolving Line to be less than Five Million
Dollars ($5,000,000) for a period of at least thirty (30) consecutive days
during each twelve month period.